Case 1:18-cv-00378-PLM-RSK ECF No. 21, PageID.78 Filed 03/05/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 CHRISTOPHER R. VARGAS,

        Plaintiff,
                                                       Case No. 1:18-cv-378
 v.
                                                       HONORABLE PAUL L. MALONEY
 VELO ASSOCIATES, PLC, et al.,

        Defendants.
 ____________________________/


                      ORDER REGARDING CLOSING DOCUMENTS

       This Court having been informed through the filing of the Notice of Settlement (ECF No.

20) of the agreement between the parties to settle this matter:

       IT IS HEREBY ORDERED that appropriate closing documents shall be filed with the

Court no later than March 26, 2021. All other deadlines are adjourned pending the filing of

closing documents.



Dated: March 5, 2021                                          /s/ Paul L. Maloney
                                                             Paul L. Maloney
                                                             United States District Judge
